Case 2:12-cv-00381-JNP-JCB Document 112 Filed 07/03/19 PageID.1645 Page 1 of 7




    APRIL L. HOLLINGSWORTH (Bar No. 9391)
    KATIE PANZER (Bar No. 16919)
    HOLLINGSWORTH LAW OFFICE, LLC
    1881 South 1100 East
    Salt Lake City, Utah 84105
    Telephone: 801-415-9909
    april@aprilhollingsworthlaw.com
    katie@aprilhollingsworthlaw.com
    Counsel for Defendant

                           IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF UTAH, CENTRAL DIVISION


      UNITED STATES OF AMERICA EX
      REL. BRANDON BARRICK,
                                                           PLAINTIFF/REALTOR’S
      Plaintiff/Realtor,                                    RULE 56(d) MOTION
      vs.
                                                             Case No. 2:12-cv-00381
      PARKER-MIGLIORINI
      INTERNATIONAL, LLC, and JOHN                          District Judge Dee Benson
      AND JANE DOES 1-10

                Defendants.



            Plaintiff Brandon Barrick, by and through counsel his undersigned counsel,

    submits this objection to Defendants’ Motion for Summary Judgment, pursuant to Fed. R.

    Civ. P. 56(d) and DUCivR 56-1. For the reasons stated below, Plaintiff requests the Court

    deny Defendants’ motion or, alternatively, defer consideration of the motion until

    discovery is complete.

                                            BACKGROUND

            In July of 2016, Mr. Barrick appealed the Court’s partial denial of his Motion for

    Leave to File a Second Amended Complaint. (ECF 76). While Mr. Barrick’s appeal was
Case 2:12-cv-00381-JNP-JCB Document 112 Filed 07/03/19 PageID.1646 Page 2 of 7




    pending, Defendants filed their Motion for Summary Judgment on December 21, 2016,

    prior to any discovery taking place. (ECF 91). In fact, Defendants did not even respond to

    Mr. Barrick’s first set of discovery requests until several months later, on April 12, 2017.

    Ex. 1.

             On April 27, 2017, Mr. Barrick’s counsel filed a Motion to Extend Discovery,

    Modify the Scheduling Order, and for a Scheduling Conference. (ECF 99). This motion

    went unopposed and was never ruled on. On February 20, 2018, the Tenth Circuit

    affirmed this Court’s decision on Mr. Barrick’s Motion for Leave to File a Second

    Amended Complaint. (ECF 103). On October 2, 2018, the Supreme Court denied Mr.

    Barrick’s Petition for Writ of Certiorari. (ECF 105). During the time Mr. Barrick’s appeal

    was pending, proceedings in the district court were halted. On March 29, 2019, Mr.

    Barrick’s counsel withdrew his Motion to Extend Discovery and requested leave to refile

    such a motion once he retained new counsel. (ECF 106). Again, this Motion went

    unopposed and has not yet been granted nor denied. At this juncture, Defendants’ Motion

    for Summary Judgment is still pending. For the reasons stated below, the Motion should

    be denied or, alternatively, deferred until the parties have had a chance to finish

    discovery.

                                                ARGUMENT

             Under Rule 56(d), if the facts essential to the opposition are unavailable to the

    nonmovant, the court may “(1) defer considering the motion or deny it; (2) allow time to

    obtain affidavits or declarations or to take discovery; or (3) issue any other appropriate

    order.” FRCP 56(d). “[S]ummary judgment should be refused where the nonmoving party




                                                   2
Case 2:12-cv-00381-JNP-JCB Document 112 Filed 07/03/19 PageID.1647 Page 3 of 7




    has not had the opportunity to discover information that is essential to his opposition.”

    Anderson v. Liberty Lobby, Inc., 477 U.S. 242 350 n. 5 (1986).

           Defendants’ Motion for Summary Judgment is based almost exclusively on

    declarations provided by Steve Johnson, the Chief Financial Officer of Parker-Migliorini

    International, LLC (“PMI”); Darin Parker, the Chief Executive Officer of PMI; and Mark

    Gaylord, counsel for PMI. Mr. Barrick has not had an opportunity to depose Johnson,

    Parker, or any other witness who may have information concerning his claim and

    therefore does not have the facts essential to justify an opposition to Defendants’ Motion.

           “The False Claims Act protects whistleblowers from retaliation by their

    employers.” United States ex rel. Reed v. Keypoint Gov't Sols., No. 17-1379, at *71 (10th

    Cir. Apr. 30, 2019). In order for Mr. Barrick to prove his retaliation claim, he must show

    that “(1) he engaged in protected activity, (2) the defendant ‘had been put on notice’ of

    that protected activity, and (3) the defendant retaliated against the plaintiff ‘because of’

    that activity.” Id., quoting McBride v. Peak Wellness Ctr., Inc., 688 F.3d 698, 704 (10th

    Cir. 2012). At issue in this case is whether PMI had notice that Mr. Barrick had engaged

    in protected activity and whether he was terminated because of that activity.

           PMI denied it had any knowledge that Mr. Barrick engaged in a protected activity

    until after his termination. Mot. Summ. J., at ¶ 32. This assertion is based entirely on the

    declarations of Johnson and Parker. Mr. Barrick has not had an opportunity to depose

    either of these individuals and thus, no opportunity to crossexamine them on these

    allegations or inquire as to other facts surrounding his protected activities. Mr. Barrick

    recorded multiple conversations he had with Johnson in which Johnson divulged very

    specific details about PMI’s schemes to evade USDA inspections. These conversations




                                                  3
Case 2:12-cv-00381-JNP-JCB Document 112 Filed 07/03/19 PageID.1648 Page 4 of 7




    aided the FBI’s investigation and interrogation of Johnson. Given the temporal proximity

    between Mr. Barrick’s conversations with Johnson and the FBI’s investigation of PMI’s

    activity disclosed by Johnson in those conversations, a reasonable fact finder could

    conclude that PMI did in fact have notice that Mr. Barrick had engaged in protected

    activity. Further discovery is necessary for Mr. Barrick to support these allegations and

    oppose Defendants’ Motion for Summary Judgment.

           PMI has also claimed that Mr. Barrick was terminated in a reduction in force, not

    because of his protected activity. It claims that his termination was simply a business

    necessity due to economic reasons. However, PMI did not support this assertion with any

    documentation of this alleged financial despair. PMI also claims that in the reduction in

    force, “PMI management considered several factors, such as seniority and productivity.”

    Mot. for Summ. J., at ¶ 23. However, these statements are not supported by any kind of

    documentation of what the metrics for the reduction in force were or any communications

    concerning who should be laid off. Defendants’ have also failed to produce any

    documents about how the reduction in force decisions were made.

           Additionally, Mr. Barrick has significant issues with the documents PMI has

    produced so far. Many of the documents PMI produced are heavily redacted under the

    guise of attorney-client privilege, but the privilege log PMI provided was insufficient to

    determine whether the redactions were appropriate. May 18, 2017 Meet and Confer

    Letter, at 2-4. Ex. 2. PMI also withheld numerous documents, again under the guise of

    attorney-client privilege, without providing the basis for the documents’ withholding. Id.

    at 5. Many of these documents appear to relate to communications about the reduction in

    force and are likely not actually protected by attorney-client privilege. Now that he has




                                                 4
Case 2:12-cv-00381-JNP-JCB Document 112 Filed 07/03/19 PageID.1649 Page 5 of 7




    new counsel, Mr. Barrick intends to pursue a motion to compel regarding these issues.

    These documents may be essential to Mr. Barrick’s opposition to Defendants’ Motion for

    Summary Judgment and it is therefore crucial that these issues are resolved.

           The Meet and Confer Letter sent to PMI’s counsel also raised issues that the

    production of documents as a whole was deficient. Id. at 6. The letter requested that PMI

    provide an explanation of the search efforts undertaken by PMI in response to the

    document requests. Id. This issue was never resolved, either.

           When oral arguments were scheduled in the appeal, the discovery process came to

    a halt at some point in the summer of 2017. Given the unresolved discovery issues in this

    case, it is likely that their resolution will provide evidence sufficient that Mr. Barrick can

    show that PMI had notice that he was the relator and had engaged in protected activity,

    and that his termination in the reduction in force was pretext for retaliation.

           In order for Mr. Barrick to oppose Defendants’ Motion for Summary Judgment, it

    is necessary that he be given an opportunity to depose PMI’s executives, including

    Johnson and Parker. The outstanding issues regarding the discovery that has been

    conducted need to be resolved as well. Additionally, Mr. Barrick requests that the Court

    set a new scheduling order for discovery, so that his new counsel can conduct discovery

    adequate to pursue his claims.




                                                  5
Case 2:12-cv-00381-JNP-JCB Document 112 Filed 07/03/19 PageID.1650 Page 6 of 7




                                               CONCLUSION

           For the foregoing reasons, the Court should deny or defer Defendants’ Motion for

    Summary Judgment and set a new scheduling order for discovery.



           Dated this 3rd day of July, 2019.

                                         HOLLINGSWORTH LAW OFFICE, LLC


                                         /s/ Katie Panzer
                                         Katie Panzer
                                         Counsel for Plaintiff




                                                 6
Case 2:12-cv-00381-JNP-JCB Document 112 Filed 07/03/19 PageID.1651 Page 7 of 7




                                 CERTIFICATE OF SERVICE

            I hereby certify that a copy of RULE 56(d) MOTION has been served via the

    court’s CM/ECF system, on this 3rd day of July, 2019 to the following:


    Mark Gaylor
    Tyler Hawkins
    BALLARD SPAHR, LLP
    One Utah Center, Suite 800
    201 South Main Street
    Salt Lake City, Utah 84111

                                                       /s/ Katie Panzer




                                               7
